UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1402


EDWARD C. MCREADY,

                Plaintiff - Appellant,

          v.

MARTIN O’MALLEY, Honorable, in his official capacity as
Governor of the State of Maryland; UNIVERSITY SYSTEM OF
MARYLAND;   WILLIAM  E.   KIRWAN;  UNIVERSITY  OF  MARYLAND
UNIVERSITY COLLEGE; SUSAN ALDRIDGE; LAWRENCE E. LEAK; GREG
VON LEHMAN; JOHN VOLPE; RHEA REED; RACHEL ZELKIND; SHAWNA
ACKER-BALL; MEGAN FARRELL; THOMAS HOGAN; STATE OF MARYLAND;
ELIZABETH MULHERRIN; ADELAIDE A. LAGNESE,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:08-
cv-02347-RWT)


Submitted:   September 30, 2010           Decided:   October 7, 2010


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edward C. McReady, Appellant Pro Se.     Thomas Faulk, Assistant
Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Edward C. McReady appeals the district court’s orders

that denied his motion for reconsideration of its prior order

denying McReady leave to file amended complaints; denied his

motion to rescind its prior order denying leave to file amended

complaints; and denied reconsideration of these rulings.

            This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P.

54(b);    Cohen    v.   Beneficial   Indus.   Loan    Corp.,    337     U.S.    541

(1949).     The orders McReady seeks to appeal are neither final

orders     nor    appealable   interlocutory     or        collateral       orders.

Accordingly, we dismiss the appeal for lack of jurisdiction.                    We

dispense    with    oral    argument   because       the    facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                        DISMISSED




                                       2